946 F.2d 884
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Rodgers BURNLEY, Plaintiff-Appellant,v.Edward W. MURRAY, Lou Ann White, James E. Briggs, ClarenceL. Jackson, Jr., C.D. Larcen, Defendants-Appellees.
No. 91-7571.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1991.Decided Oct. 3, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Jackson L. Kiser, District Judge.  (CA-90-640-R)
John Rodgers Burnley, appellant pro se.
Gayl Branum Carr, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
W.D.Va.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
John Rodgers Burnley appeals from the district court's order denying relief under 42 U.S.C. § 1983.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Burnley v. Murray, CA-90-640-R (W.D.Va. Apr. 23, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that Burnley's complaint presents claims under 28 U.S.C. § 2254 and 42 U.S.C. § 1983.   To the extent that Burnley sought to have his parole time recomputed, his complaint was more properly brought under § 2254.   The district court did not address this issue and did not require Burnley to exhaust his state remedies.   Nevertheless, this Court can review Burnley's appeal.   Rule 4 of the Rules governing § 2254 cases allows summary dismissal of nonmeritorious petitions without resolving the exhaustion issue.   4775 35 8 Granberry v. Greer, 481 U.S. 129, 135 n. 7 (1987)